DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-17, 19, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (2008/0223258).
Regarding claim 15:  Bruce et al. teach a method comprising mixing gypsum and water, and then adding foam to the mixture to make a foamed slurry [Figure 2].  Bruce et al. teach depositing the foamed gypsum slurry on a first sheet and covering it with a second sheet.  This is followed by allowing the gypsum panel to set, cutting the board 8 alkyl sulfate and ammonium C10 alkyl sulfate [0107, 0109-0111].  With regard to claimed step b., since the foam cannot be added all at one moment, any method of adding the foam will initially add a portion of foam to form an intermediary slurry before the remaining foam is added [0055, 0094, 0097, 0112, 0127].
The alkyl sulphate component of Bruce et al. has different alkyl groups than claimed, but is very structurally similar.  
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
Regarding claims 16 and 17:  Bruce et al. teach the claimed foam water concentrate and adding air to generate foam [0055, 0094, 0097, 0112, 0127].
Regarding claim 19:  Bruce et al. teach adding the whole slurry to the cover sheet.

The difference between Bruce et al. and claim 19 is a different order of addition.
In the absence of unexpected results, the claimed order of addition is obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 20:  Bruce et al. teach the claimed additives [0006, 0057, 0075].
Regarding claim 23:  Bruce et al. teach that the foam may be introduced to the gypsum board core slurry mixing system using a variety of methods [0094].  Bruce et al. teach that the foam may be introduced in several different lines [0094].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the foam to the slurry via independent lines.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).



Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 

1)  The claims are not commensurate in scope with the data provided.
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Bruce et al.  
3)  The instant comparative examples do not provide the specific surfactants, and the amounts of each surfactant used in the methods.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763